UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-5107



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ARNULFO RAFAEL SALCIDO-DEHUMA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (4:07-cr-00010-F-3)


Submitted:   July 16, 2008                 Decided:   August 13, 2008


Before MICHAEL and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Slade C. Trabucco, SULLIVAN, TRABUCCO & WAGONER, LLP, Wilmington,
North Carolina, for Appellant. Anne M. Hayes, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Arnulfo Rafael Salcido-Dehuma (“Dehuma”) pled guilty,

without a written agreement, to conspiracy to distribute more than

fifty grams of methamphetamine, in violation of 21 U.S.C. § 846

(2000), and to possession with the intent to distribute more than

fifty     grams    of   methamphetamine,       in     violation     of   21     U.S.C.

§ 841(a)(1) (2000).            The district court sentenced Dehuma to 120

months’ imprisonment on each count, to run concurrently.                        Dehuma

timely appealed.

               Dehuma’s attorney has filed a brief in accordance with

Anders    v.    California,      386   U.S.    738    (1967),     questioning      the

reasonableness of Dehuma’s sentence. Counsel states, however, that

he has found no meritorious grounds for appeal.                   Dehuma received

notice of his right to file a pro se supplemental brief, but did

not file one.           Finding no meritorious grounds for appeal, we

affirm.

               Here, counsel does not assert that the district court

erred in determining the applicable Guidelines range, and our

review of the record reveals no error.               Dehuma was sentenced to the

statutory minimum term of imprisonment, and we conclude that his

sentence is reasonable.

               In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                          We

therefore      affirm    the    district   court’s      judgment.        This    court


                                       - 2 -
requires that counsel inform Dehuma, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Dehuma requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Dehuma.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -